NUMBER 13-13-00417-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

              IN THE INTEREST OF L.E.M., A CHILD
____________________________________________________________

             On appeal from the 423rd District Court
                   of Bastrop County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Kacie Miller, attempted to perfect an appeal from orders signed on

November 6, 2012 and May 22, 2013 in the 423rd District Court of Bastrop County in trial

court cause number 423-2364. Her appeal was transferred to this Court from the Third

Court of Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §

22.220(a) (West Supp. 2011) (delineating the jurisdiction of appellate courts); TEX. GOV'T

CODE ANN. § 73.001 (West 2005) (granting the supreme court the authority to transfer
cases from one court of appeals to another at any time that there is “good cause” for the

transfer). We dismiss the appeal for want of jurisdiction.

       Appellant’s perfecting document is entitled “Notice of Mandamus Appeal.” On

August 8, 2013, the Clerk of this Court notified appellant that it appeared that: (1) the

orders that she was attempting to appeal were not appealable; (2) the appeal had not

been timely perfected; and (3) the filing did not meet the requirements for original

proceedings under Texas Rule of Appellate Procedure 52. The Clerk of this Court

notified appellant of these defects so that steps could be taken to correct the defects, if it

could be done. See TEX. R. APP. P. 37.1, 42.3.       Appellant was advised that the appeal

would be dismissed for want of jurisdiction if the defects were not corrected within ten

days from the date of receipt of this notice. In response, appellant has filed a “Motion for

Extension of Time to File Mandamus.”

       The Court, having considered the documents on file and appellant’s failure to

correct the defects in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See id. R. 42.3(a),(c). The dismissal of this appeal is without regard

to the merits and is without prejudice to any original proceeding that may ensue.

Appellant’s “Motion for Extension of Time to File Mandamus” is DISMISSED AS MOOT.



                                                  PER CURIAM

Delivered and filed the
12th day of September, 2013.




                                              2